DETAILED ACTION
This Office Action is in response to Applicant’s response to filed 22 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The 101 rejection to claim 58 is withdrawn in light of Applicant’s amendment. 
The 112b rejections to claims 58-62 are withdrawn in light of Applicant’s amendments. However, the amendments raise new issues under 112a and 112b. See the rejections below. 
Applicant argues the claims were amended to include a weakened or buckling portion which is shown as element 307 shown Figures 3 and 4 of the present application disclose a weakened or buckling portion. This is not supported by the specification. Element 307 is described as a ” multi-protrusion surface part”. There is no disclosure that this portion is weakened or configured to buckle. Applicant further argues that the weakened section buckles when a threshold exceeding caudal force - 
Nonetheless, these features are not rendered obvious by Ravenscroft’558 in view of Shapiro’373. A new secondary reference, Ostrovsky’530, is used in the rejection below. 

Election/Restrictions
MPEP 821 states “Claims found to be drawn to nonelected inventions, including claims drawn to nonelected species or inventions that may be eligible for rejoinder, are treated as indicated in MPEP § 821.01 through § 821.04. “ MPEP 821.03 – Claims for a different invention added after an Office Action” applies. 
Claims 64-66, 67, 69-72 are directed towards non-elected species, as outlined in the election of species requirement mailed 30 September 2020. In the 30 November 2020 response, Applicant elected Leg Style C from the list of mutually exclusive leg styles (copied below): 

    PNG
    media_image1.png
    217
    605
    media_image1.png
    Greyscale


Claims 67 recites a weak buckling portion in section (e). This corresponds to non-elected species D. Claim 69 depends from claim 67. 
Claims 65, 66 and 71, 72 recite an elongated slot having a thick and thin bridge section, shown in Figure 12-14. This corresponds to non-elected species G. 
Therefore, newly submitted claims 64-66 and 69-72 are directed to an invention that is independent or distinct from the invention originally claimed, as described above. 
Applicant has received an action on the merits for the originally elected invention.  Accordingly, claim 64-67 and 70-72 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on 22 March 2021. These drawings are accepted.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 68 recites a “spacing section portion” on each of the second plurality of members. The specification lacks antecedent basis for the terms “spacing section” or “spacing portion”. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate the tip of the first elongate member in Figure 3a and the multiple protrusion section of the second elongate member in Figure 3b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 68 objected to because of the following informalities: The claim introduces the term “spacing section portion” on line 1 while lines 2-3 recites a “spacing portion”. The Office expects “spacing section portion” is a typographical error and should be amended to introduce a “a spacing .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58-61, 63, 68, 73 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 58 section (d) recites the second plurality of members include one or more protruding portions. This is disclosed in Figure 3, as element 307. 
Claim 58 section (e) recites the second plurality of members have “a cross-section that resists bending in one direction while offering less resistance to bending in an opposite, caudal direction so that a weakened section buckles at a position spaced proximally away from said anchor when a threshold exceeding caudal force is applied to it”. Paragraph [0061] describes a weakened, buckling portion 425 that can be used in place of the multiple protruding portions. This is shown in Figures 7 and 8. 
However, the disclosure, as filed, does not disclose a plurality of members having one or more protruding portions that also have “a cross-section that resists bending in one direction while offering less resistance to bending in an opposite, caudal direction so that a weakened section buckles at a position spaced proximally away from said anchor when a threshold exceeding caudal force is applied to it”.
Therefore, claim 58 is considered to contain new matter. Claims 61, 63, 68, 73 and 74 are rejected based on their dependent from independent claim 58. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 58-61, 63, 68, 73 and 74  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 recites the limitation "said anchor" in section (e) lines 2 and 4.  However, section (c) introduces a plurality of anchors so it is unclear if the anchor reference in section (e) is meant to refer to “each said anchor”, “at least one of said anchors”, etc. Similarly, claim 63 refers to “said anchor”. It is unclear if this reference is meant to refer to “each said anchor”, “at least one of said anchors”, etc.  Clarification is required. 
Claim 60 recites the limitation “some of the members”. It is unclear whether this is referring to the first plurality of members or second plurality of members. Clarification is required. 
The claims not specifically addressed are rejected based on their dependency from claim 58. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 58-61, 63, 68, 73-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft et al. (US Patent 6,007,558) in view of Ostrovsky et al. (US Patent 6,447,530).
Claim 58, 59, 60:  Ravenscroft’558 discloses a blood clot filter (column 3, lines 37; 10) comprising a trap (Figure 1) having a leading end (12) and a trailing end (towards 28) and a longitudinal axis. The trap is collapsible and radially expandable outwardly along the longitudinal axis (column  2, lines 45-50) to contact and penetrate an inner wall of the blood vessel (column 5, lines 1-2) to provide a downstream migration resisting force (column 4, lines 55-58).  
The trap has a plurality of elongate spaced members (26) having ends centrally interconnected at the longitudinal axis (12) and remote ends (at 28) extending radially away from the longitudinal axis towards the trailing end of the trap (Figure 1). 
The plurality of members includes a first plurality of members (26) having a hook (28) pointing away from the longitudinal axis to engage and penetrate the vessel wall in the expanded configuration (column 4, lines 53-58). The hook (28) includes an anchor to retard movement in the downstream direction (column 4, lines 55-58). The hooks (28) are formed with a maximum migration force so that a force in an opposite direction above this amount will cause the hook to straighten (column 4, line 60 to column 5, line 8). 
	The trap further has a second plurality of members (26; some of elements 26 are considered the first plurality of members; the others are considered the second plurality). Each of the members (26) has a proximal end (towards 12) and a distal end (towards 28), a length and one or more protruding portions (28) that engage the vessel next to the trailing end.  The protruding portion includes a tip (28) to penetrate the vessel wall and is configured to resist upstream movement (column 4, lines 53-58). 
The tip forms an acute angle with the longitudinal axis (see annotated copies of Figure 2 and 3 below). The tip (28) is angled away from the leading end (12) (Figure 2 and 3). 

    PNG
    media_image2.png
    250
    344
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    288
    279
    media_image3.png
    Greyscale

	Ravenscroft’558 discloses a region capable of functioning as a stop between the tip (28) and the leading end (12) which would function to limit the depth the tip can penetrate the vessel wall because it is wider (see the circled region in the annotated copy of Figures 2 and 3 above) (column 5, lines 8-15). The stop is capable of engaging the wall because the hook is disclosed as penetrating the vessel wall (column 5, lines 1-2) and depending on the penetration level, the wider width of the stop will prevent the hook from too much penetration. 
The tip (28) and stop (circled in the annotated copy of Figures 2 and 3 above) are closer to the distal end than the proximal end (Figure 1).
Ravenscroft’558 fails to teach the second plurality of members have has a cross-section that resists bending in one direction and offers less resistance to bending in an opposite caudal (upstream) direction so that a weakened section buckles as a position spaced proximally away from “said anchor” (see 112, second paragraph rejection above) when a threshold exceeding caudal force is applied. 
As in Ravenscroft’558, Ostrovsky’530 teaches a removable blood vessel filter (column 1, lines 12-21) having a first plurality of legs (46) and a second plurality of legs (46; see of the legs are considered the first plurality, others are considered the second plurality). The second plurality of legs (46) also have a tip (52) for penetrating a vessel wall that is angled away from a leading end (towards 68). 
Ostrovsky’530 teaches the legs are formed of a flat wire (Figure 5; column 6, line 11) such that the thickness of the legs can be selected for a desired flexibility (column 5, lines 64 to column 6, lines 2). 
Figure 8 shows the flat wire legs have a wide distal section (i.e. end towards tip 52), a wide proximal section and a thinner, linear section in between (see annotated copy of Figure 8 below). As described at column 5, lines 64 to column 6, lines 2, the thickness of the legs correlates to the flexibility of the legs and a thinner leg section, such as the middle section shown in Figure 8, would correspond to a region of increased flexibility which is a “weakened section” relative to the thicker portions of the leg. 

    PNG
    media_image4.png
    694
    362
    media_image4.png
    Greyscale

Applicant’s own specification indicates this structure is known to resist bending in one direction while offering less resistance to bending in an opposite caudal direction so that the weakened section (“thinner, straight section”) will buckle when a threshold exceeding caudal (upstream) force is applied. See Applicant’s invention at Figures 6, 7a, 7b and paragraphs [0060] and [0061] for a description of the weak buckling portion 425. 
	Ostrovsky’530 teaches this configuration of a thin, straight section affects the flexibility which aids in bending of the filter legs during withdrawal of the filter (column 5, lines 64 to column 6, line 5). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Ravenscroft’558 with legs having a thin straight section, as taught by Ostrovsky’530, in order to add flexibility to the filter legs to make it easier to withdraw the filter from the body. 
Claim 61: The weakened portion of Ostrovsky’530’s legs are more flexible than the rest of the leg and therefore this shape would limit the amount of radial force applied to the vessel wall. 
Claim 63: The straight, weakened portion of Ostrovsky’530’s is spaced proximally from an anchor (Figure 8). 
Claim 68: Ostrovsky’530 discloses a the second plurality of members have a spacing portion between the anchor (52)  and the weakened portion (Figure 8 shows a wide portion between the anchor and weakened portion; see annotated copy of Figure 8 above). 
Claims 73, 74: Ostrovsky’530 teaches the second plurality of members have an upper section (proximal of “wide proximal section” and element 86, as shown in the annotated copy of Figure 8 above), a bend (86), and a generally linear section positioned distally of the bend. The weakened section (as labeled in the annotated copy of Figure 8 above) is located between the bend (86) and the tip (52). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        8 June 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771